ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_03_FR.txt.                                                                          258




OPINION INDIVIDUELLE DE M. LE JUGE PARRA-ARANGUREN

[Traduction]

   Acceptation de la compétence de la Cour en vertu du paragraphe 5 de l’ar-
ticle 38 de son Règlement — Cour considérant que la réponse de la France
englobe toutes les demandes mentionnées dans la requête de Djibouti — Inter-
prétation devant être limitée aux demandes mentionnées au paragraphe 2 de
ladite requête.


   1. Le vote que j’ai émis en faveur des alinéas a) et d) du point 1 ainsi
que du point 2 du paragraphe 205 de l’arrêt ne signifie pas que je souscris
à toutes les étapes du raisonnement qui ont permis à la Cour de parvenir
à ses conclusions.
   2. Le 29 janvier 2008, la Cour a informé Djibouti et la France
qu’elle se retirait pour délibérer. Le délibéré au fond en l’affaire op-
posant la Malaisie à Singapour a débuté le 23 novembre 2007, et l’arrêt
a été rendu le 23 mai 2008. Le 26 mai 2008, les audiences publiques
consacrées à l’examen des exceptions préliminaires en l’affaire rela-
tive à l’Application de la convention sur la prévention et la répression
du crime de génocide (Croatie c. Serbie) ont commencé, audiences
au terme desquelles la Cour a entamé son délibéré. En raison du
temps limité dont j’ai disposé pour présenter cette opinion indivi-
duelle dans le délai fixé par la Cour, je ne suis pas en mesure d’exposer
en détail mon désaccord avec les alinéas b) et c) du point 1 du
paragraphe 205 de l’arrêt. Je tiens néanmoins à exposer certaines
des raisons principales qui m’ont conduit à voter contre ces
décisions.
   3. Dans sa requête, Djibouti a indiqué qu’il « entend[ait] fonder la
compétence de la Cour, en application de l’article 38, paragraphe 5, du
Règlement de la Cour » (requête, p. 16, par. 20) ; la France a quant à elle,
par une lettre de son ministre des affaires étrangères en date du
25 juillet 2006 et citée au paragraphe 77 de l’arrêt, informé la Cour de ce
qui suit :
       « J’ai l’honneur de vous faire connaître que la République fran-
    çaise accepte la compétence de la Cour pour connaître de la requête
    en application et sur le seul fondement de l’article 38, paragraphe 5,
    susmentionné.
       La présente acceptation de la compétence de la Cour ne vaut
    qu’aux fins de l’affaire, au sens de l’article 38, paragraphe 5 précité,
    c’est-à-dire pour le différend qui fait l’objet de la requête et dans les
    strictes limites des demandes formulées dans celle-ci par la Répu-
    blique de Djibouti. »

                                                                          85

            ENTRAIDE JUDICIAIRE (OP. IND. PARRA-ARANGUREN)                 259

  4. La Cour souscrit aux arguments de Djibouti selon lesquels sa com-
pétence en l’espèce a pour seule base le paragraphe 5 de l’article 38 de son
Règlement, et « l’étendue de [cette] compétence dépendra alors inévitable-
ment de l’ampleur et des modalités du consentement post hoc » ; « l’Etat
contre lequel la requête est formée ne pourrait pas élargir (voire transfor-
mer) le différend par rapport à la portée de la requête » ; le défendeur

     « pourrait bien, par sa déclaration, ne donner qu’un consentement
     partiel, retranchant par là la compétence de la Cour par rapport à ce
     que la requête envisageait[,] comme il pourrait d’ailleurs aussi ne rien
     accepter du tout, et empêcher dans ce cas la Cour de régler même
     une parcelle mimine du différend, pourvu bien entendu que d’autres
     titres de compétence soient absents » (CR 2008/1, p. 24, par. 10
     (Condorelli)) ;
et c’est le consentement de la France, tel qu’exprimé dans sa lettre du
25 juillet 2006, qui détermine la compétence de la Cour en la présente espèce.
   5. Selon la France, la Cour n’a compétence que pour statuer sur le dif-
férend à l’égard duquel elle a exprimé son consentement, c’est-à-dire « le
différend qui fait l’objet de la requête et dans les strictes limites des
demandes formulées par la République de Djibouti ». La France allègue
que « le différend qui fait l’objet de la requête » est défini au paragraphe 2
de celle-ci, lequel est cité au paragraphe 68 de l’arrêt et se lit comme suit :

        « L’objet du différend porte sur le refus des autorités gouverne-
     mentales et judiciaires françaises d’exécuter une commission roga-
     toire internationale concernant la transmission aux autorités judi-
     ciaires djiboutiennes du dossier relatif à la procédure d’information
     relative à l’Affaire contre X du chef d’assassinat sur la personne de
     Bernard Borrel et ce, en violation de la convention d’entraide judi-
     ciaire en matière pénale entre le Gouvernement de la République de
     Djibouti et le Gouvernement de la République française du 27 sep-
     tembre 1986, ainsi qu’en violation d’autres obligations internatio-
     nales pesant sur la République française envers la République de
     Djibouti. »
   6. En conséquence, la France soutient que toutes les autres demandes
mentionnées par Djibouti dans sa requête sont exclues du « différend qui
fait l’objet de la requête » et, partant, n’entrent pas dans le champ de la
compétence de la Cour.
   7. Djibouti soutient au contraire que « le différend qui fait l’objet de la
requête » et à l’égard duquel la France a accepté la compétence de la Cour
porte non seulement sur le refus des autorités françaises d’exécuter la
commission rogatoire émise le 3 novembre 2004, mais aussi sur toutes les
violations par la France de son obligation de prévenir les atteintes à la
personne, à la liberté et à la dignité du chef de l’Etat, du procureur géné-
ral et du chef de la sécurité nationale de Djibouti.

                                                                            86

           ENTRAIDE JUDICIAIRE (OP. IND. PARRA-ARANGUREN)                260

   8. En se prononçant dans l’arrêt sur sa compétence ratione materiae,
la Cour retient la thèse de Djibouti.
   9. Le paragraphe 69 de l’arrêt se lit comme suit :
       « Ni l’article 40 du Statut ni l’article 38 du Règlement n’assujettis-
    sent la requête à des conditions de forme (par opposition à des
    conditions de fond) particulières quant à la manière selon laquelle
    les éléments qu’elle doit contenir sont à présenter. Dès lors, si la
    rubrique intitulée « objet du différend » ne circonscrit pas entière-
    ment l’étendue des questions que l’on entend porter devant la Cour,
    l’objet du différend peut néanmoins être dégagé de la lecture de la
    requête dans son ensemble. »
  10. Le paragraphe 70 de l’arrêt reprend l’énoncé de la Cour à cet effet
en l’affaire du Droit de passage sur territoire indien (Portugal c. Inde),
fond, arrêt, C.I.J. Recueil 1960, p. 33).
  11. Au paragraphe 71 de l’arrêt, la Cour fait observer ce qui suit :
       « Le paragraphe 2 de la requête de Djibouti, intitulé « objet du dif-
    férend » (voir paragraphe 68 ci-dessus), vise la (non-)transmission à
    Djibouti du dossier de l’affaire Borrel. Ce paragraphe ne mentionne
    aucune autre question que Djibouti entend également porter devant
    la Cour, à savoir les différentes convocations adressées au président
    de Djibouti et à deux hauts fonctionnaires djiboutiens. Naturelle-
    ment, ledit paragraphe ne fait référence ni à la convocation adressée
    au président de Djibouti le 14 février 2007 ni aux mandats d’arrêt
    délivrés à l’encontre des deux fonctionnaires précités le 27 sep-
    tembre 2006, événements postérieurs au dépôt de la requête. »
  12. Au paragraphe 72, elle ajoute cependant :
       « Un examen plus approfondi de la requête révèle par ailleurs que,
    sous les rubriques « moyens de droit » et « nature de la demande »,
    Djibouti mentionne en revanche les convocations antérieures au
    dépôt de la requête et sollicite des remèdes spécifiques, dans la
    mesure où il considère qu’elles constituent des violations du droit
    international. »
  13. Aux paragraphes 73 et 74 de l’arrêt, la Cour cite l’alinéa c) du
paragraphe 3 et le paragraphe 4 de la requête de Djibouti ; au paragra-
phe 75 de l’arrêt, elle relève :
    « en dépit d’une description sommaire de l’objet du différend au
    paragraphe 2 de la requête, celle-ci, prise dans son ensemble, a un
    objet plus large qui inclut la convocation adressée au président de
    Djibouti le 17 mai 2005 et celles adressées à d’autres responsables
    djiboutiens les 3 et 4 novembre 2004 ».
  14. Au paragraphe 83 de l’arrêt, la Cour conclut
    « que la simple lecture de la lettre que la France lui a adressée révèle
    que le consentement du défendeur, du fait des termes que celui-ci a

                                                                          87

            ENTRAIDE JUDICIAIRE (OP. IND. PARRA-ARANGUREN)                 261

     employés, n’est pas circonscrit au seul « objet du différend » tel
     qu’énoncé au paragraphe 2 de la requête.
        Premièrement, ainsi qu’il a été relevé plus haut, il ressort de la
     requête, lue dans son ensemble, que l’objet du différend est plus
     large que celui qui est exposé au paragraphe 2. En outre, les expres-
     sions « objet de la requête » — que la France emploie dans sa lettre
     d’acceptation — et « objet du différend » ne sont pas équivalentes.
     Aussi, selon son sens ordinaire, le terme « requête » employé dans la
     lettre d’acceptation doit-il être entendu comme désignant l’intégra-
     lité de la requête. Enfin, rien dans la lettre d’acceptation de la France
     ne laisse entendre qu’elle souhaitait limiter, comme elle aurait pu
     le faire, la portée de son consentement à un aspect particulier
     de la requête. En faisant figurer dans sa lettre le membre de phrase
     « pour le différend qui fait l’objet de la requête et dans les strictes
     limites des demandes formulées dans celle-ci » (les italiques sont
     de la Cour), la France a entendu empêcher Djibouti de présenter,
     à un stade ultérieur de la procédure, des demandes qui, bien
     que pouvant rentrer dans l’objet du litige, auraient été nouvelles.
     S’agissant de l’emploi, dans le membre de phrase considéré, de la
     conjonction de coordination « et », la France a présenté divers
     arguments [voir CR 2008/7, p. 13 (Pellet)] pour démontrer que les
     mots utilisés dans la lettre ont été « soigneusement pesés » [CR 2008/4,
     p. 34 (Pellet)]. Dans ces circonstances, la Cour estime que la
     France, qui avait une parfaite connaissance des demandes formu-
     lées par Djibouti dans sa requête, n’a pas cherché, lorsqu’elle a
     adressé sa lettre du 25 juillet 2006 à la Cour, à exclure de la com-
     pétence de la Cour certains aspects du différend faisant l’objet de
     la requête. »

  15. Je ne souscris pas à la conclusion de la Cour.
  16. Tout d’abord, je considère que l’énoncé de la Cour en l’affaire du
Droit de passage sur territoire indien (Portugal c. Inde) (fond, arrêt,
C.I.J. Recueil 1960, p. 33), cité au paragraphe 70 de l’arrêt, ne s’applique
pas à la présente espèce puisque, dans cette décision, la Cour ne se pro-
nonçait pas sur sa compétence en vertu du paragraphe 5 de l’article 38 de
son Règlement.
  17. Selon moi, la France n’a pas, en la présente espèce, consenti à
la compétence de la Cour à l’égard de toutes les demandes énoncées
dans la requête présentée par Djibouti. Si tel avait été le cas, elle se serait
contentée, dans sa lettre du 25 juillet 2006, d’indiquer, sans autre
précision, qu’elle acceptait que la Cour statue sur la requête de
Djibouti.
  18. Or, tel n’est pas ce qui est indiqué dans la déclaration française. La
requête de Djibouti y est évoquée en des termes généraux dans le premier
paragraphe, mais pas dans le deuxième, où la France exprime son consen-
tement partiel à la compétence de la Cour. La France a accepté que la
Cour se prononce non pas sur toutes les demandes énoncées dans la

                                                                            88

            ENTRAIDE JUDICIAIRE (OP. IND. PARRA-ARANGUREN)               262

requête de Djibouti mais seulement sur certaines d’entre elles, à savoir
celles qui se rapportent au « différend qui fait l’objet de la requête » et
« dans les strictes limites des demandes formulées » par Djibouti. Aussi,
contrairement à la conclusion énoncée dans la dernière phrase du para-
graphe 81 de l’arrêt, la déclaration de la France, « considérée comme un
tout », interprétée « en harmonie avec la manière naturelle et raisonnable
de lire le texte », conduit selon moi à conclure que l’intention réelle de la
France était de ne consentir à la compétence de la Cour qu’à l’égard du
« différend qui fait l’objet de la requête », tel que Djibouti le définit de
manière unilatérale au paragraphe 2 de sa requête.
   19. De plus, dans le deuxième paragraphe de sa lettre en date du
25 juillet 2006, la France a accepté que la Cour se prononce sur « le dif-
férend qui fait l’objet de la requête », et non sur la requête dans son
ensemble. La France a donc consenti à la compétence de la Cour à
l’égard du différend tel que défini par Djibouti non pas dans la requête
dans son ensemble mais seulement au paragraphe 2, sous la rubrique
« objet du différend », dans lequel il n’est fait mention d’aucune prétendue
violation par la France de son obligation de prévenir les atteintes à la
personne, à la liberté ou à la dignité du chef de l’Etat, du procureur géné-
ral ou du chef de la sécurité nationale de Djibouti. En conséquence, ces
prétendues violations ne font pas partie du « différend qui fait l’objet de
la requête » — qui est le seul point sur lequel la France a accepté que la
Cour statue — et, partant, la Cour n’a pas compétence pour se prononcer
sur elles.
   20. Au paragraphe 1 de sa requête, Djibouti avait déjà défini l’« objet
du différend » de la même manière qu’au paragraphe 2 :

       « Au nom du Gouvernement de la République de Djibouti et
    conformément à l’article 40, paragraphe 1, du Statut de la Cour
    internationale de Justice et à l’article 38 du Règlement de la Cour,
    nous avons l’honneur de déposer la requête suivante : « Requête
    de la République de Djibouti contre la République française pour
    violation, envers la République de Djibouti, de ses obligations
    internationales se rattachant à l’entraide judiciaire en matière
    pénale ». »
   21. Aux paragraphes 73 et 74 de l’arrêt, la Cour cite l’alinéa c) du
paragraphe 3 et le paragraphe 4 de la requête de Djibouti, avant de rele-
ver, au paragraphe 83, qu’« il ressort de la requête, lue dans son en-
semble, que l’objet du différend est plus large que celui qui est exposé
au paragraphe 2 » puisque Djibouti mentionne dans ladite requête, sous
les rubriques « moyens de droit » et « nature de la demande », les convo-
cations que la France a émises en violation de ses obligations internatio-
nales. Bien que lesdites convocations soient également mentionnées dans
la requête sous les rubriques « exposé des faits » et « exposé des moyens
sur lesquels repose la demande », la dernière partie de la requête, sous la
rubrique « compétence de la Cour et recevabilité de la présente requête »,

                                                                          89

            ENTRAIDE JUDICIAIRE (OP. IND. PARRA-ARANGUREN)               263

définit l’« objet du différend » de la même manière qu’aux paragraphes 1
et 2. Le paragraphe 22 de la requête de Djibouti, libellé comme suit,
l’atteste :

       « La question que la Cour est appelée à trancher est incontestable-
    ment de nature juridique et non politique. Quant à l’existence d’un
    différend sur cette question, elle est établie par le fait que les auto-
    rités françaises, bien que conscientes de la contrariété au droit inter-
    national de la procédure suivie dans cette affaire, ne se sont pas
    estimées en mesure d’intervenir pour faire exécuter la commission
    rogatoire concernant la transmission aux autorités judiciaires dji-
    boutiennes de la procédure d’information relative à l’Affaire contre X
    du chef d’assassinat sur la personne de Bernard Borrel. »
   22. Compte tenu de ce qui précède, je suis d’avis que « le différend qui
fait l’objet de la requête » auquel la France fait référence dans le deuxième
paragraphe de sa lettre en date du 25 juillet 2006 doit être entendu
comme étant celui qui est défini au paragraphe 2 de la requête de Dji-
bouti, sous la rubrique « objet du différend », ainsi qu’aux paragraphes 1
et 22.
   23. En outre, on peut relever que les documents I, III et IV joints à la
requête de Djibouti font référence à l’introduction d’une instance contre
la France devant la Cour internationale de Justice mais ne font nullement
mention de prétendues violations par la France de son obligation de pré-
venir les atteintes à la personne, à la liberté ou à la dignité du chef
de l’Etat, du procureur général ou du chef de la sécurité nationale de
Djibouti.
   24. La lettre du 4 janvier 2006 adressée au président de la Cour inter-
nationale de Justice par M. Djama Souleiman Ali, procureur de la Répu-
blique de Djibouti, se lit comme suit :
       « J’ai l’honneur de vous communiquer ci-joint une requête par
    laquelle la République de Djibouti introduit une instance contre la
    République française au sujet de la violation par cette dernière de ses
    obligations internationales envers la République de Djibouti, rela-
    tive à l’entraide judiciaire en matière pénale, ainsi qu’une copie cer-
    tifiée conforme à l’original du traité d’amitié et de coopération entre
    la République française et la République de Djibouti, en date du
    27 juin 1977, et de la convention d’entraide judiciaire en matière
    pénale entre le Gouvernement de la République de Djibouti et le
    Gouvernement de la République française, en date du 27 septem-
    bre 1986. » (Requête, document I, p. 3.)
   25. Le 28 décembre 2005, le président de la République de Djibouti a
signé la « délégation de pouvoirs », laquelle est libellée comme suit :
      « Nous, Ismaïl Omar Guelleh, président de la République, chef du
    gouvernement, donnons pleins pouvoirs à Monsieur Djama Soulei-
    man Ali, procureur de la République de Djibouti.

                                                                          90

            ENTRAIDE JUDICIAIRE (OP. IND. PARRA-ARANGUREN)               264

       A l’effet de déposer, auprès de la Cour internationale de Justice, la
    requête de la République de Djibouti contre la République française
    au sujet de la violation par cette dernière de ses obligations interna-
    tionales envers la République de Djibouti et notamment la violation
    de la convention entre la République de Djibouti et le Gouverne-
    ment de la République française, en date du 27 septembre 1986. »
    (Requête, document III, p. 36.)
  26. Le document IV joint à la requête de Djibouti est une lettre non
datée adressée au président de la Cour internationale de Justice par le mi-
nistre des affaires étrangères et de la coopération internationale de la
République de Djibouti. Ce document se lit comme suit :
       « J’ai l’honneur de vous informer que, conformément au para-
    graphe 1 de l’article 42 du Statut de la Cour et au paragraphe 2 de l’ar-
    ticle 40 du Règlement de la Cour, le Gouvernement de la République
    de Djibouti a nommé comme agent M. Djama Souleiman Ali, pro-
    cureur de la République de Djibouti, dans l’affaire suivante : Répu-
    blique de Djibouti contre République française, concernant la viola-
    tion par la République française envers la République de Djibouti de
    ses obligations internationales découlant de la convention d’entraide
    judiciaire en matière pénale entre le Gouvernement de la République
    de Djibouti et le Gouvernement de la République française du
    27 septembre 1986. » (Requête, document IV, p. 38.)
   27. Il peut donc être conclu du silence du procureur de la République
de Djibouti, de son président et de son ministre des affaires étrangères et
de la coopération internationale — silence qu’attestent les passages repro-
duits ci-dessus — qu’aucun d’entre eux ne considérait que « le différend
qui fait l’objet de la requête » portait également sur de quelconques
prétendues violations par la France de son obligation de prévenir les
atteintes à la personne, à la liberté ou à la dignité du chef de l’Etat, du
procureur général ou du chef de la sécurité nationale de Djibouti.
   28. Les raisons sus-indiquées me conduisent à conclure que la Cour
n’a pas compétence ratione materiae pour se prononcer sur les demandes
formulées par Djibouti et ne figurant pas au paragraphe 2 de sa requête.
Aussi est-ce principalement parce que la Cour n’a pas compétence, et non
pour les motifs exposés dans l’arrêt, que j’ai voté en faveur des alinéas d)
du point 1 et b) du point 2.

                                 (Signé) Gonzalo PARRA-ARANGUREN.




                                                                          91

